By the Court.

Lumpkin, J.
delivering the opinion.
£1.] Our judgment is, that the injunction in this case ;should be continued.
If the Harrells paid a part of the debt only, they could mot, at Law, get the control even for that.
£2.] We are clear that the levy should not be dismissed, *94because the executors of Lamar have neglected or refused to answer the hill: for if the whole debt due their testator has been discharged by the Harrells, (and such is the allegation dn the bill,) the executors are but nominal parties.
£3.] And however irregular or erroneous the judgment •against Troutman or his representative may be, it cannot be attacked, collaterally, by the claimant, Bridges.
It is a valid judgment until vacated or set aside, in a direct -proceeding instituted for that purpose; and perhaps not then, at the instance of the administrator of Troutman, under the circumstances of this case. He had his day in Court. The scire facias was regularly sued out and served upon him; and then was the time to have made his defence, if he had -any.